Pee Curiam,
In this action of ejectment, a verdict was rendered in favor of the plaintiff for the premises described in the amended praecipe and-writ; and, for certain alleged errors in the learned judge’s instructions to the jury, we are asked to reverse the judgment entered on said verdict.
The first and second specifications allege error in portions of the charge recited therein respectively. An examination and consideration of these excerpts, in connection with the evidence submitted to the jury, has satisfied us that the instructions com*473plained of are not only correct but were necessary to assist the jury in making a proper application of the evidence. Neither of the specifications calls for further comment.
The defendants’ first point was rightly refused because it is predicated of assumed facts, neither admitted nor conclusively proved, but merely allegations of fact which were for the determination of the jury and not for the court.
In affirming plaintiff’s first point the learned judge rightly instructed the jury that the sheriff’s return to tbe writ of habere facias possessionem, No. 407 of May term 1884, together with the return of the sheriff to the writ of summons in this case, is prima facie evidence of the defendants’ possession of the land in dispute, and, without evidence of ouster, is conclusive evidence thereof.
The case appears to have been correctly tried, and there is nothing in the record on which to ground a reversal of the judgment.
Judgment affirmed.